Per Curiam:
The appellee was entitled to a decree, but not to that rendered, for according to his bill, the last installment of the purchase money was not due when the decree was made. It was, therefore, *190premature to embrace that in the decree which should have been: for what was then due.
We reverse the decree, and will enter here such decree as the-court below should have given, or remand the cause if desired by ■ complainant so that he may get a decree for the last installment: now due. ;
Judge Cooper takes no part in this case.